TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 17, 2013



                                      NO. 03-13-00258-CV


                                         R. P., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




          APPEAL FROM 27TH DISTRICT COURT OF LAMPASAS COUNTY
              BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
                   AFFIRMED -- OPINION BY JUSTICE ROSE




THIS CAUSE came to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the trial court’s judgment. IT

IS THEREFORE ordered that the judgment of the trial court is in all things affirmed. It is

FURTHER appearing that the appellant is indigent and unable to pay costs, that no adjudication

as to costs is made, and that this decision be certified below for observance.